Title: John C. Calhoun to Thomas Jefferson, 13 January 1818
From: Calhoun, John Caldwell
To: Jefferson, Thomas


                    
                        Sir,
                        War Dept
13th Jan. 1818
                    
                    I have examined the case of Mr Poirey; and find that the report of Mr McHenry (which I transmit) to contains all of the information in relation to it, to be found in this office. Among the papers of Mr Poirey, which you transmitted to me, is a petition to Congress, which I have put into the hands of Mr Lowndes, to be presented. It appears to me that his claim is a just one; and that Congress will probably grant him the relief prayed for. I will retain his papers till his case is acted on. Every care will be taken of them.
                    I avail myself of this Occasion to express the high esteem and veneration, which I entertain for your publick services and private character. It is my Sincere wish, that you may long continue in the full possession of your health and faculties to enjoy the gratitude of the nation.
                    
                        I am with esteem & respect &c
                        J. C. Calhoun
                    
                